Citation Nr: 1024422	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  09-02 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left midfoot 
disability, to include as secondary to service-connected left 
ankle degenerative joint disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1961 to 
September 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied entitlement to service 
connection for degenerative changes of the left midfoot. 

The Veteran testified at a videoconference hearing before the 
undersigned acting Veterans Law Judge in April 2010.  A 
transcript of the hearing is of record.


FINDING OF FACT

When resolving all doubt in the Veteran's favor, the evidence 
shows that the Veteran's left midfoot disability, 
characterized as degenerative arthritis of the midfoot, is 
secondary to his service-connected left ankle disability.


CONCLUSION OF LAW

The criteria for service connection for a left midfoot 
disability are met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

A discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) have been complied with 
is not warranted.  To the extent necessary, VA has fulfilled 
its duty to notify and to assist the Veteran in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  In light of the determination 
reached in this case, no prejudice will result to the Veteran 
by the Board's consideration of this appeal at this time.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

II.  Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a)(b) (2009).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

III.  Analysis 

The Veteran contends that the degenerative arthritis of his 
left midfoot is secondary to his service-connected left ankle 
disability.  

By way of history, the Veteran fractured his left ankle in 
1963 while in service.  Traumatic arthritis of the ankle was 
diagnosed.  In June 1989 the Veteran reinjured his left ankle 
and x-rays revealed a nondisplaced medial malleolar fracture.    

The Veteran was afforded a VA examination in November 2005.  
The examiner stated that the original service-connected 
fracture of the left ankle led to the second left ankle 
injury, as the Veteran had a propensity to fall due to the 
initial injury.  

The Veteran was afforded a VA examination in November 2006 to 
determine whether the Veteran's midfoot disability was 
related to his service-connected injury.  The examiner 
provided a diagnosis of minimal degenerative arthritis of the 
left midfoot.  The examiner stated that the left midfoot 
condition took place in 1963 and also indicated that it "is 
just an extension of the ankle condition."  In the opinion 
section of the examination the examiner stated that the 
Veteran reinjured his left ankle in 1989 and that was more 
likely the cause of the left midfoot condition.  

Resolving all reasonable doubts in favor of the Veteran, the 
Board finds that service connection for a left midfoot 
disability is warranted.  The medical evidence includes the 
opinion of the November 2005 VA examiner in which it was 
concluded that the 1989 post service fracture of the left 
ankle was essentially caused by the injury in service.  The 
November 2006 VA examination conceded that the current left 
midfoot condition was more likely due to the reinjury in 
1989, which in turn, has been attributed to the service 
related injury by the November 2005 examiner.  Therefore, 
affording the benefit of the doubt to the Veteran, the 
November 2006 examiner has linked the Veteran's midfoot 
degenerative arthritis to his service-connected ankle 
disability.  As discussed above, 38 C.F.R. § 3.310 authorizes 
a grant of service connection for a disability caused by a 
service-connected disability.  Therefore, service connection 
for a left midfoot disability is granted. 


(Continued on next page)


ORDER

Entitlement to service connection for a left midfoot 
disability, as secondary to service-connected left ankle 
degenerative joint disease, is granted.



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


